Exhibit 10.1

 

AMENDMENT NO. 1 TO DEVELOPMENT, COMMERCIALIZATION AND SUPPLY AGREEMENT

 

This Amendment No. 1 (this “Amendment”) is made as of November 6, 2012 (the
“Amendment No. 1 Effective Date”) by and among Pfizer Inc., a Delaware
corporation (“Pfizer”), Auxilium Pharmaceuticals, Inc., a Delaware corporation
(“Auxilium Pharmaceuticals”) and Auxilium International Holdings, Inc., a
Delaware corporation (“Auxilium International”, together with Auxilium
Pharmaceuticals, “Auxilium”). Pfizer and Auxilium are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Pfizer and Auxilium are parties to that certain Development,
Commercialization and Supply Agreement, dated as of December 17, 2008 (the
“Agreement”), relating to the development, commercialization and supply of
Product for the Field (as such terms are defined in the Agreement);

 

WHEREAS, the Parties mutually desire to terminate the Agreement as of April 24,
2013 and accordingly desire to amend the Agreement in accordance with the terms
set forth in this Amendment; and

 

WHEREAS, Section 16.1 of the Agreement requires any amendment of the Agreement
to be in writing and executed by the Parties.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
representations, warranties and covenants contained in this Amendment, and for
other good and valuable consideration, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

All capitalized terms not otherwise defined in this Amendment have the
respective meanings given to them in the Agreement.

 

ARTICLE 2

AMENDMENTS

 

2.1                               New Section 13.6.  A new Section 13.6 shall be
added to the Agreement as follows:

 

“13.6                  Mutual Termination Date.  Notwithstanding anything in
this Agreement to the contrary, unless terminated earlier in accordance with
this Agreement, Auxilium and Pfizer each mutually agree that this Agreement
shall terminate on April 24, 2013 (the “Mutual Termination Date”).  Prior to the
Mutual Termination Date, the Parties shall continue to perform all of their
respective obligations under this Agreement, subject to the terms and conditions
of this Agreement.  For clarity, the Parties acknowledge and agree that the
termination

 

1

--------------------------------------------------------------------------------


 

of this Agreement under this Section 13.6 does not constitute expiration of this
Agreement pursuant to Section 13.1.”

 

2.2                               Amendment to Section 14.1.  The heading and
introductory clause at the beginning of Section 14.1 of the Agreement, up to but
not including Sections 14.1.1 through 14.1.5, is hereby deleted in its entirety
and replaced with the following:

 

“14.1                  Termination by Auxilium and Certain Terminations by
Pfizer; Mutual Termination.  Without limiting any other legal or equitable
remedies that a Party may have, if this Agreement is terminated by Auxilium in
accordance with Section 13.3 or Section 13.5, or if this Agreement is terminated
in accordance with Section 13.2 and Pfizer is the Breaching Party, or if this
Agreement is terminated by Pfizer in accordance with Section 13.4, or upon the
termination of this Agreement by operation of Section 13.6, then the following
provisions shall apply:”

 

ARTICLE 3

MISCELLANEOUS

 

3.1                               Reaffirmation.  The Parties agree that, except
as specifically amended by this Amendment, the Agreement, including Section 14.5
of the Agreement, continues to remain in full force and effect in accordance
with its terms.

 

3.2                               Applicability of Certain Agreement Provisions;
Non-Original Signatures.  The provisions of Sections 16.4, 16.10 and 16.11 of
the Agreement, applied as if references in such Sections to “this Agreement”
instead were references to “this Amendment,” shall apply to this Amendment as if
fully set forth herein.  A copy or a facsimile of a signature shall be binding
upon the signatory as if it were an original signature.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by their duly authorized representative as of the date first set forth above.

 

 

PFIZER INC.

 

 

 

By:

/s/ Geno J. Germano

 

 

Name: Geno J. Germano

 

 

Title: Nov. 5, 2012

 

 

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Adrian Adams

 

 

Name: Adrian Adams

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

AUXILIUM INTERNATIONAL HOLDINGS, INC.

 

 

 

By:

/s/ James Englund

 

 

Name: James Englund

 

 

Title: President

 

 

3

--------------------------------------------------------------------------------